United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0079
Issued: October 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 10, 2019 appellant filed a timely appeal from a September 5, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
causally related to the accepted June 19, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 5, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 24, 2019 appellant, then a 57-year-old postmaster, filed a traumatic injury claim
(Form CA-1) alleging that on June 19, 2019 she sustained a back injury after she was involved in
a motor vehicle accident (MVA) in the performance of duty. She indicated that she was stopped
at a red traffic light when her vehicle was struck on the rear passenger side by another vehicle.
The employing establishment noted that its knowledge of the facts of the incident were in
agreement with the allegations of the appellant. Appellant stopped work on June 20, 2019 and
returned on June 21, 2019.
In a development letter dated August 1, 2019, OWCP noted that no documentation had
been submitted in support of appellant’s claim. It informed her of the type of factual and medical
evidence necessary to establish her claim. OWCP afforded appellant 30 days to submit the
necessary evidence.
In response, appellant submitted a police report dated June 19, 2019 corroborating that she
had been involved in a MVA on that date. In a narrative statement, she indicated that she was
approaching a traffic light that was in the process of turning red when she heard a vehicle behind
her attempting to stop. When appellant looked in her rearview mirror, she saw a police vehicle
approaching and explained that the police vehicle was unable to stop or avoid hitting her vehicle.
She noted that, upon impact, her vehicle was pushed into the intersection.
In an injury status report dated June 19, 2019, Sarah Bowen, a nurse practitioner, noted
that appellant reported that she had been involved in an MVA in which she was struck from behind
while stopped at a red traffic light. She diagnosed lower back pain.
In a July 31, 2019 office visit note, Dr. Aremmia Tanious, a Board-certified neurologist,
noted that appellant presented with severe mid-to-lower back pain radiating into her lower
extremities with associated numbness and tingling. Appellant reported that her symptoms began
when she was rear ended in an MVA in June 2019 while driving her work vehicle. On physical
examination Dr. Tanious found tenderness and reduced range of motion in the lumbar area and
noted a positive straight leg test, bilaterally. He provided an assessment of severe mid-to-lower
back pain following an MVA and also diagnosed insomnia.
In an office visit note dated August 5, 2019, Anny Evans, a nurse practitioner, noted that
appellant presented on follow up and reported continued back pain radiating into her legs. She
indicated that appellant had difficulty with sleeping and standing due to her pain. Ms. Evans
provided diagnoses of low back pain, radiculopathy lumbar region, as well as insomnia.
Appellant further submitted an August 6, 2019 an electromyography and a nerve
conduction velocity study of both lower extremities performed by Dr. Tanious, which revealed no
abnormalities. The record also contains an August 6, 2019 chart note by Dr. Tanious, discussing
appellant’s history of injury and treatment. Dr. Tanious diagnosed mild lumbar spondylosis with
disc bulges at L4-5 and L5-S1. He recommended physical therapy.
By decision dated September 5, 2019, OWCP accepted that the June 19, 2019 employment
incident occurred as alleged, but denied appellant’s claim, finding that she had not established a
2

diagnosed medical condition causally related to the accepted employment incident and, thus, the
requirements had not been met for establishing an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.8
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP denied appellant’s traumatic injury claim finding that the medical evidence of
record lacked a firm diagnosis of an injury connected to the accepted June 19, 2019 employment
incident.
In his August 6, 2019 chart note, Dr. Tanious diagnosed mild lumbar spondylosis with disc
bulges at L4-5 and L5-S1. He had treated appellant for back symptoms related to the accepted
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

J.L., Docket No. 18-1804 (issued April 12, 2019).

3

July 19, 2019 MVA, and included a detailed history of injury, objective findings, and diagnostic
test results in his July 31 and August 6, 2019 reports. The Board, therefore, finds that the diagnosis
of mild lumbar spondylosis with disc bulges constitutes a medical diagnosis in connection with
the accepted June 19, 2019 employment incident.9
As the medical evidence of record establishes a diagnosed condition, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal relationship.
Following any further development as deemed necessary, OWCP shall issue a de novo decision.10
CONCLUSION
The Board finds that this case is not in posture for decision.

9

M.K., Docket No. 20-0293 (issued June 22, 2020); Y.W., Docket No. 19-1877 (issued April 30, 2020).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 16, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

